UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:                                                      Chapter 13

TRISHA K. CATACUTAN,                                        Case No. 16-42675 (ESS)

                    Debtor.




                   OPPOSITION TO TRUSTEE’S MOTION TO DISMISS



         The aforementioned debtor, by and through their attorney, Irene M. Costello, Esq.

of Cabanillas and Associates, P.C. hereby opposes the Trustee’s Motion to Dismiss the

Chapter 13 case (the “Motion”) pursuant to 11 U.S.C. §1307(c), and in support thereof

shows unto the court the following:



         1. On June 17, 2016, the debtor filed a voluntary petition for relief under Chapter

              7 of Title 11 et. seq. of the United States Bankruptcy Code.

         2. The debtors’ case was converted to Chapter 13 and the plan has been

              confirmed by Order of this Court on June 5, 2017.

         3. The chapter 13 Trustee, Marianne DeRosa, now seeks relief by dismissing the

              case on the grounds that the Debtor had not provided the tax returns or turned

              over her tax refund.

         4.      The Debtor has now provided the tax returns and turned over the tax refund

         to the trustee.


{01422743 /1 }
         WHEREFORE, the Debtors respectfully request that this Honorable Court deny

the Trustee’s Motion to Dismiss this Chapter 13 case; and the debtor be granted such

other and further relief as this Court deems proper.



Dated: White Plains, NY
       October 8, 2018
                                              CABANILLAS & ASSOCIATES, P.C.


                                                       /s/Irene Marie Costello
                                                       Irene Marie Costello, Esq.
                                                       Attorney for the Debtor
                                                       Cabanillas & Associates, P.C.
                                                       120 Bloomingdale Road, Suite 400
                                                       White Plains, New York 10605
                                                       icostello@cabanillaslaw.com
                                                       914-618-7364




{01422743 /1 }
